PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 10,716,223
Issued: 14 July 2020
Application of Fordham et al.
Application No. 15/488,680
Filed: 17 Apr 2017
For: FRAME ASSEMBLY FOR AN ELECTRONIC DEVICE DISPLAY
:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the “APPLICATION FOR PATENT TERM ADJUSTMENT UNDER 37 C.F.R. § 1.705(b)”, filed September 14, 2020.  Patentee requests that the determination of patent term adjustment under 35 U.S.C. 154(b) be corrected from 245 to 316 days. The Office has re-determined the PTA to be 316 days. 

The petition is GRANTED. 

The Office acknowledges submission of the $200 fee set forth in 37 CFR 1.18(e). The fee set forth in 37 CFR 1.18(e) is a requirement and will not be refunded. No additional fees are required.

The patent term adjustment indicated on the patent is to be corrected by issuance of a certificate of correction showing a revised Patent Term Adjustment of three hundred sixteen (316) days.

On July 14, 2020 the application matured into U.S. Patent No. 10,716,223 with a revised PTA thereon of 245 days. On September 14, 2020, patentee filed the instant request and disputes the reduction of seventy-eight (78) days attributed to patentee for the submission of a paper filed April 28, 2020 after the Notice of Allowance was mailed. 

The reduction of seventy-eight (78) days pursuant to 37 C.F.R. § 1.704(c)(10) is at issue.  
 
The reduction of 78 days has been found to be incorrect.  A review of the application file supports a conclusion that the reduction should be from the filing of the “REQUEST TO CORRECT OR UPDATE APPLICANT NAME(S) UNDER 37 CFR § 1.46(c) on April 28, 2020 to the mailing of the corrected filing receipt on May 4, 2020, not the issue date of the Patent on July 14, 2020. The period of delay pursuant to 37 C.F.R. § 1.704(c)(10) is therefore 7 days. 78 days will be removed and 7 days will be entered.
In view thereof, the patent term adjustment indicated in the patent should have been three hundred sixteen (316) days. (449 A delay days plus 88 B delay days minus 221 (214+7) applicant delay days). 
  
This matter is being forwarded to the Certificates of Branch for issuance of a certificate of correction. The Office will issue a certificate of correction indicating that the term of the above-identified patent is extended or adjusted by three hundred sixteen (316) days.

Telephone inquiries concerning this matter may be directed to the undersigned Attorney at (571) 272-3212.

/Patricia Faison-Ball/
	
Patricia Faison-Ball
ATTORNEY ADVISOR, OPET

Enclosures:  Copy of Certificate of Correction 
		Adjusted PTA calculation